Citation Nr: 0838564	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-13 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for patellofemoral 
syndrome, left knee.

3.  Entitlement to a compensable rating for tendonitis, left 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to April 
2006.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

The issue of entitlement to a compensable disability rating 
for left shoulder tendonitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire time on appeal, the veteran's PTSD has 
been reflective of occasional decrease in work efficiency 
with intermittent periods of an inability to perform 
occupational tasks, but no more. 

2.  For the entire time on appeal, the veteran's left knee 
disability has been manifested by subjective complaints of 
pain; objective findings include normal range of motion but 
no ankylosis or recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 
(2008).  

2.  The criteria for a compensable rating for patellofemoral 
syndrome, left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

Increase Rating for PTSD

In this case, throughout the rating period on appeal, the 
veteran has been assigned a 10 percent rating for PTSD.  He 
contends that his symptoms, particularly that of insomnia and 
depression, are of such severity as to warrant an increased 
rating.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 30 percent rating, the evidence 
must show occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

After a thorough review of the entire claims file, the Board 
finds that a 30 percent rating, but no more, is warranted.  
In this regard, the Board notes that the evidence 
demonstrates symptoms associated with anxiety.  Most notably, 
in September 2006 and February 2007, the attending 
psychologist noted that the veteran's mood was anxious.  
Further, he occasionally complained of problems with anxiety.

Next, chronic sleep impairment has been shown.  During the 
veteran's initial VA PTSD evaluation in September 2006, he 
reported substantial problems sleeping.  A March 2007 VA 
treatment report revealed that medication was prescribed for 
the insomnia and nightmares.  Moreover, although a more 
recent VA treatment report from August 2007 indicated that 
his sleep was improved, he still reported nightmares.

Next, the Board finds that the evidence supports a finding of 
depressed mood.  The veteran's September 2006 PTSD evaluation 
indicated that he suffered from PTSD and a depressive 
disorder, not otherwise specified.  Subsequent VA treatment 
reports revealed continuing symptomatology associated with 
depression.

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)).   

In this case, as the veteran's depression has not been 
separated from his service-connected PTSD, the Board has 
considered both symptoms associated with both his PTSD and 
depressive disorder in the evaluation of this claim.  The 
Board also notes that these disorders have also been jointly 
considered in the determination of his Global Assessment of 
Functioning (GAF) score by the VA medical professionals.  

GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)).

In this case, the evidence of record demonstrates GAF scores 
ranging from 48 to 58, with the average score in the low 50s.   
GAF scores ranging between 51 through 60 reflect "moderate" 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Thus, in addition to 
the specific symptomatology discussed above, the Board finds 
that the GAF scores are consistent with a 30 percent rating.

In consideration of the above, despite the fact that 
suspiciousness, panic attacks, or mild memory loss have not 
been shown, the Board finds that the veteran's PTSD has 
manifested symptomatology that more nearly approximates the 
criteria for a disability rating of 30 percent under DC 9411.    

Next, the Board has considered whether a disability rating in 
excess of 30 percent is warranted.  In order to be entitled 
to the next-higher 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board has reviewed all of the evidence of record and 
finds that the weight of the evidence does not more nearly 
approximates the next-higher 50 percent evaluation.  

First, the evidence does not demonstrate the presence of 
panic attacks, much less panic attacks occurring in frequency 
more than once a week.  Additionally, the evidence does not 
show circumstantial, circumlocutory, or stereotyped speech.  
VA treatment reports consistently indicated that the 
veteran's speech was spontaneous and coherent.  Further, the 
evidence does not demonstrate impaired judgment as a result 
of PTSD.  His judgment was specifically reported as fair in 
November 2006 and as good in March 2007, August 2007, and 
December 2007.  

Also, the evidence of record does not support a finding of 
impaired abstract thinking.  In November 2006, the VA 
physician noted that the veteran's thought process was linear 
and logical and that he was orientated to place date 
situation.  Although, in December 2007, it was noted that he 
was preoccupied with thoughts regarding his knee pain, the 
examiner indicated that he did not have any delusions, 
obsessions, compulsions, hallucinations, or illusions.  
Moreover, in August 2007, no cognitive deficit was noted and 
his thought process was again described as linear and 
logical.  Therefore, the Board finds that the weight of the 
evidence does not demonstrate impaired abstract thinking.

Next, the Board finds that the evidence does not demonstrate 
that the veteran experienced difficulty in understanding 
complex commands.  In fact, despite his complaints of 
decreased concentration, the September 2006 VA PTSD 
evaluation revealed that he had average intellectual 
functioning based on his general fund of information.  

No cognitive deficit was specifically noted in February 2007 
and August 2007, and his most recent December 2007 treatment 
record indicated that his thought process was goal-directed 
and that his cognitive ability was intact.  Moreover, the 
December 2007 treatment report indicated that the veteran was 
employed.  Given his noted intellectual functioning and 
employment capabilities, the Board finds that the evidence 
demonstrates his ability to understand complex commands.
 
Additionally, the weight of the evidence of record does not 
demonstrate flattened affect.  His affect was reported as 
"congruent" in VA treatment records from September 2006.   
Further, although occasionally a blunted or slightly blunted 
affect was identified, in November 2006 and August 2007, the 
VA examiner noted that the veteran's affect was improved and 
brighter.  As the evidence demonstrates congruent affect with 
periods of blunted and improved affect, the Board finds that 
flattened affect has not been shown. 	

The weight of the evidence further demonstrates that the 
veteran has not experienced impaired short- and long-term 
memory.  His memory, both remote and recent, was found to be 
intact in September 2006.  Also, despite the veteran's 
reported problems remembering things, medical findings in 
subsequent VA treatment reports revealed that his memory was 
intact.  Therefore, the Board finds that weight of the 
evidence does not support a finding of impaired short- and 
long-term memory.  

Next, the Board finds that the weight of the evidence does 
not demonstrate difficulty in establishing and maintaining 
effective work and social relationships.  Although the 
veteran reports not interacting with others and having lost 
interest in past hobbies, the record nonetheless demonstrates 
that he is able to establish and maintain personal and work 
relationships.  

For example, in September 2006, the VA examiner indicated 
that he was living with his parents who were supportive of 
him.  Although in February 2007, a VA examiner noted that the 
veteran was quite isolated, he had interacted during the 
treatment session in a pleasant manner.   Further, in March 
2007, it was reported that he went for a motorcycle ride with 
friends and his father and that he planned to start school in 
the summer.  

Additionally, a November 2006 treatment report indicated that 
the veteran was employed at an independent auto parts store.  
According to a November 2006 statement, he had plans to buy 
the business from the owner, and he indicated that his 
employer had been the person who encouraged him to seek 
counseling for his PTSD.  Therefore, despite the reported 
social withdrawal from others, the weight of the evidence 
does not demonstrate difficulty in establishing and 
maintaining social and work relationships.  

Next, the Board acknowledges that the evidence demonstrates 
disturbances of motivation and mood.  As previously 
discussed, during several VA treatment reports, the veteran 
displayed an anxious and depressed mood.  Even though VA 
physicians noted cooperative and pleasant behavior, the Board 
finds that the weight of the evidence demonstrates anxiety 
and depression sufficient to establish disturbances of 
motivation and mood. 

However, even considering the veteran's reported occasional 
disturbances of mood, the Board finds that his symptoms do 
not more closely approximate a 50 percent disability rating.  
As stated above, flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of memory,  
judgment, or abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships have not been shown.  

The Board has considered the veteran's GAF scores, ranging 
from 48 to 58, which indicate moderate overall disability 
impairment.  However, with regard to the weight to assign 
various GAF scores that have been assigned, the GAF scores 
must be interpreted "in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  38 C.F.R. § 4.2.  

In this case, the veteran's actual psychiatric symptomatology 
manifested by his PTSD is encompassed by the 30 percent 
disability rating criteria.  Given his demonstrated ability 
to function occupationally and the absence of more serious 
symptomatology reflected in the evidence of record, the Board 
finds that the clinical findings outweigh the general 
characterization of disability as reflected by the assignment 
of GAF scores.  Therefore, a disability rating in excess of 
30 percent is not warranted in this case based upon the GAF 
scores.

In conclusion, as the weight of the evidence supports a 
disability rating of 30 percent, but no more, for PTSD for 
any period of the claim, the appeal is granted to this 
extent.  The Board has considered the entire period of claim 
and finds that the assignment of different ratings for 
different periods of time during the claim period is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Compensable Rating for a Left Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa. 

In the present instance, the RO granted service connection 
for patellofemoral syndrome of the left knee and assigned a 0 
percent (noncompensable) rating.  In order to warrant a 
compensable rating for a left knee disability, the evidence 
must show the following:

*	degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent under DC 5003);
*	knee ankylosis in a favorable angle (30 percent under DC 
5256);
*	slight recurrent subluxation or lateral instability (10 
percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent 
under DC 5258);
*	symptomatic removal of semilunar cartilage (10 percent 
under DC 5259); 
*	limitation of flexion to 45 degrees (10 percent under DC 
5260); or
*	limitation of extension to 10 degrees (10 percent under 
DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a compensable rating for a left knee 
disability is not warranted for any period of the claim.  
 
First, arthritis of the left knee has not been shown.  
Specifically, the August 2006 VA examination report reflected 
that both an MRI and X-rays of the left knee were negative.  
The final diagnosis was left knee patellofemoral syndrome, 
but no arthritis was reported.  Similarly, a September 2007 
MRI showed mild chondromalacia but no arthritis.  As 
arthritis of the left knee is not shown, a higher rating is 
not warranted under DC 5003.

Next, ankylosis of the left knee is not shown.  Ankylosis is 
defined as a fixation of the joint.  In the August 2006 VA 
examination, range of motion was reported from 0 to 140 
degrees (anatomically normal) and was not limited by pain.  
Moreover, although a September 2007 treatment report revealed 
painful patellofemoral plica, physical examination revealed 
full range of motion (0 to 140 degrees) that was not limited 
by pain.  Therefore, the Board finds that the objective 
evidence does not demonstrate ankylosis of the left knee and 
there is no basis for a higher rating under DC 5256.

Next, the Board finds that the evidence does not support a 
finding of subluxation or lateral instability of the left 
knee.  In the August 2006 VA examination, the veteran 
reported that his knee did not "give out" or lock.   
Physical examination revealed that he did not have any 
instability, inflammation, or swelling of the knee, and 
Lachman's and McMurray's tests were negative.  More recently, 
a September 2007 treatment report indicated negative results 
for ligament testing and for the Lachman's test.  For these 
reasons, the Board finds that the subluxation and lateral 
instability are not shown, and a separate compensable rating 
under DC 5257 is not warranted.  

The Board further notes that the evidence does not show 
cartilage dislocation, a threshold component of a compensable 
rating pursuant to DC 5258.  While September 2007 MRI results 
indicated the presence of mild patellofemoral chondromalacia, 
no loose bodies, meniscal tears, or ligament tears were 
noted.  Without evidence of cartilage dislocation, a separate 
rating under DC 5258 is not for application.  

Also, the evidence shows no symptomatic removal of semilunar 
cartilage to warrant a separate rating under DC 5259.  The 
veteran did not undergo cartilage removal as necessary to 
warrant for a rating under this provision.  Therefore, DC 
5259 is not for application.

With regard to compensable ratings available for limitation 
of motion under DCs 5260 and 5261, the Board reiterates that 
the veteran's extension/flexion was noted to be of 0 to 140 
degrees in August 2006 and in September 2007.   Based on the 
evaluations listed above, throughout the period of the 
appeal, the clinical findings reveal that the evidence 
reflected full limitation of motion.  

In this case, the Board acknowledges the veteran's complaints 
of pain in the left knee upon climbing stairs, squatting, or 
running.  Even with such considerations of additional 
functional impairment of knee pain, the evidence still does 
not show a limitation of motion that more nearly approximates 
the criteria for the next higher rating.  As indicated above, 
the August 2006 VA examination revealed that his range of 
motion was not limited by pain.  Moreover, the examiner 
indicated that the veteran had a normal gait and determined 
that his left knee patellofemoral syndrome had a minimal 
impact on his occupational and daily activities.  

In being able to perform these occupational and ambulatory 
functions, the veteran demonstrated significant range of 
motion and function of the left knee.  Therefore, even 
considering his reported knee pain, the evidence does not 
show functional limited motion that more nearly approximates 
a compensable rating under the diagnostic rating criteria.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a compensable 
rating for patellofemoral syndrome of the left knee for any 
period of the claim, and the appeal is denied.  The Board has 
considered the entire period of claim and finds that the 
assignment of different ratings for different periods of time 
during the claim period is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

With respect to both claims, the Board has also considered 
the veteran's statements asserting that his disabilities are 
worse than currently evaluated.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Moreover, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1)(2008), but finds that his service-
connected disabilities have not caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  

In this case, a general VA examination in August 2006 
revealed no previous hospitalizations.  Further, it was noted 
that "he has not missed any time off work in the past 
year."  For these reasons, the Board finds that the weight 
of the evidence does not show that the veteran's disabilities 
caused frequent periods of hospitalization or marked 
interference with employment.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted in this case.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran's claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection for PTSD and patellofemoral syndrome of 
the left knee.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records with the claims file, and he was 
afforded a VA examination in August 2006.  Significantly, 
neither the veteran nor his representative has identified any 
information pertinent to the claims that has not been 
associated with the claims file.  For these reasons, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating of 30 percent for PTSD, but no higher, is granted, 
subject to the law and regulations governing the award of 
benefits.

A compensable rating for patellofemoral syndrome of the left 
knee is denied.


REMAND

With respect to the remaining claim for tendinitis of the 
left shoulder, the Board finds that additional development is 
required to satisfy VA's obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).   

In this case, a December 2007 VA treatment report reflected 
that the veteran underwent surgery of the left shoulder in 
December 2007.  However, no post-surgery VA examination has 
been conducted to evaluate the current condition of his left 
shoulder disability.  Under these circumstances, he should be 
afforded a VA examination for the purpose of determining the 
current severity of the service-connected disability on 
appeal.  Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Biloxi, Florida, for 
the period from February 2008 to the 
present.  Any negative search result 
should be noted in the record.

2.  Schedule the veteran for an 
appropriate examination to evaluate the 
severity of his left shoulder disability, 
diagnosed as tendinitis.  The claims 
folder should be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


